DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1-2, 6, 8 are currently amended.
Claims 3-5, 7 9-13 are original.
Claims 14-20 are cancelled.
Claims 21-27 are new.

Claim Objections

Claims 23-26 objected to because of the following informalities:  
Claims 23-26 are recited as depending from a claim which is later than it depends or from itself.  See claims 23-26. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 22-23, 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barber (US 2014/0026907).

Regarding claim 22, Barber discloses: an apparatus (see title, Fig. 3), comprising:
A vaporization chamber (see chamber 14 of [0030]) for the placement of plant compounds (see botanical product 8, Id.) with a first conduit (see conduit 27) and a second conduit (see outlet 29),
A heating element (see heating jacket 18 of [0030]), wherein the first source of gas (see nitrogen and helium of [0050]).

Regarding claims 23 & 25, Barber discloses: wherein the first gas is nitrogen or helium (see [0050]).

Claims 22, 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sierdzinski (US 2007/0125394).

Regarding claim 22, Sierdzinski discloses: a device (see conditioning apparatus of [0020]), comprising:


Regarding claims 24, Sierdzinski discloses: wherein the mixture comprises: argon (see argon of [0022] and [0024].

Regarding claim 25, Sierdzinski discloses: wherein the mixture comprises: nitrogen (see nitrogen of [0022] & [0024]).

	Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 22-23, 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 5970968) and further in view of Luse (US 2007/0283709).

Regarding claim 22, Davis discloses:	 the engine system 10 of col. 3, ll. 15 necessarily has a vaporization chamber, a first conduit (see fuel delivery means, Id.) with a heating element (engines have ignition systems which provide heat as understood by one of ordinary skill in the art), an exhaust (see exhaust of col. 4, ll. 9).  Davis necessarily has a first and second conduit with a heating element capable of heating the first conduit.
Davis does not disclose: wherein the first source of a first gas is a compressed gas canister filled with a mixture comprising one or more of helium, argon or nitrogen.
Luse discloses: wherein helium gas ([0032]) is pressurized and fed through an inlet.
To add the helium gas in the pressure source of Luse to the apparatus of Davis would have been the selection of a known design for its intended uses and improved the temperature control of the apparatus (see abs), which was desirable in Davis.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the helium gas source of Luse with the apparatus of Davis to arrive at the claimed invention before the effective filing date because doing so improved the temperature control of the apparatus, which was desirable in Davis.

	Regarding claim 23, the combination Davis/Luse discloses: wherein the mixture comprises helium (see rejection of claim 23 above).
26, the combination Davis/Luse reads on: wherein the first gas or mixture of gases is lighter than air (helium is necessarily lighter than air as understood by one of ordinary skill in the art).
	Regarding claim 27, the combination Davis / Luse is taken to read on/disclose: the apparatus for the vaporization of plant compounds and is interpreted as being capable of operating at a pressure above ambient pressure as a manner of operating/intended use of the apparatus.

Claims 23, 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Sierdzinski (US 2007/0125394) and further in view of Luse (US 2007/0283709).

Regarding claim 23, Sierdzinski does not discloses: wherein the mixture comprises: helium.
In the same field of endeavor of apparatuses for processing tobacco products (see title, abs), Luse discloses: wherein helium gas ([0032]) is pressurized and fed through an inlet.
To add the helium gas in the pressure source of Luse to the apparatus of Davis would have been the selection of a known design for its intended uses and improved the temperature control of the apparatus (see abs), which was desirable in Davis.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the helium gas source of Luse with the apparatus of Davis to arrive at the claimed invention before the effective filing date because doing so improved the temperature control of the apparatus, which was desirable in Davis.
Regarding claim 26, the combination Sierdzinski / Luse reads on: wherein the first gas or mixture of gases is lighter than air (helium is necessarily lighter than air as understood by one of ordinary skill in the art).
27, the combination Sierdzinski / Luse is taken to read on/disclose: the apparatus for the vaporization of plant compounds and is interpreted as being capable of operating at a pressure above ambient pressure as a manner of operating/intended use of the apparatus.

Allowable Subject Matter

Claims 1-13, 21 allowed.

The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, closest cited prior art newly made of record Davis (US 5970968) discloses a PID controller (see col. 2, ll. 38) coupled to an oxygen sensor (see oxygen sensor of col. 2, ll. 5).
	The engine system 10 of col. 3, ll. 15 necessarily has a vaporization chamber, a first conduit (see fuel delivery means, Id.) with a heating element (engines have ignition systems which provide heat as understood by one of ordinary skill in the art), an exhaust (see exhaust of col. 4, ll. 9).
	The oxygen sensor is coupled to a controller (see engine controller of col. 4, ll. 2).
	PID controllers in Davis necessarily alter the function of the apparatuses they control based on readings from the oxygen sensor dropping below one or more threshold numbers.
An oxygen sensor is not an obvious variant to a PID controller as understood by one of ordinary skill in the art before the effective filing date.  One of ordinary skill in the art would not have substituted an oxygen sensor for a pulse oximeter as an obvious variant before the effective filing date.
Therefore, claim 1 is deemed allowable.
Response to Arguments

Applicant’s arguments, see Remarks, filed 1/19/2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743